                 Case 2:20-cv-01073-RSM Document 8 Filed 10/05/20 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   STEVEN JAMES KRIER,

 9                              Plaintiff,                  CASE NO. 2:20-cv-01073-RSM-BAT

10           v.                                             ORDER OF DISMISSAL

11   ADAM FORTNEY, et al.,

12                              Defendants.

13

14          Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,

15   United States Magistrate Judge, any objections or responses to that, and the remaining record,

16   the Court finds and ORDERS:

17          (1)     The Court ADOPTS the Report and Recommendation.

18          (2)     The case is dismissed with prejudice.

19          (3)     The Clerk is directed to send copies of this Order to the parties and to Judge

20   Tsuchida.

21

22

23




     ORDER OF DISMISSAL - 1
             Case 2:20-cv-01073-RSM Document 8 Filed 10/05/20 Page 2 of 2




 1

 2         Dated this 5th day of October, 2020.

 3

 4

 5
                                                  RICARDO S. MARTINEZ
 6                                                CHIEF UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 2
